DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 and 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over   WO 2015/098544 (“Yamato”; see corresponding English-language document             US 2016/0340827) in view of US 2013/0184380 (“Shimizu”).
Considering Claims 1, 2, and 4-6: Yamato teaches a resin composition containing a thermoplastic or curable resin and a fine cellulose fiber composite.  (Yamato, ¶ 0005).  Yamato teaches that in the fine cellulose fiber composite an ethylene oxide/propylene oxide (EO/PO) copolymer or propylene oxide (PO) polymer is bound to the cellulose fibers via an amide bond.  (Id.).  Yamato teaches that the amide bond (i.e., a covalent bond) is formed from an amine group in the EO/PO copolymer or PO polymer and a carboxy group on the cellulose fibers.  (Id. ¶ 0021).
The thermoplastic or curable resin of Yamato reads on the resin component of the composition of claims 1 and 2.  The fine cellulose fiber composite of Yamato reads on the cellulose fiber composite component of the composition of claim 1.  The amine group of the EO/PO copolymer or PO polymer of Yamato reads on the “modifying group” of claim 1.  The carboxy groups in the cellulose fibers of Yamato read on the carboxy group of claim 1.
Id. ¶ 0064).
Yamato is silent as to the aldehyde group content of the fine cellulose fiber component of the resin composition.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu, ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu further teaches that the aldehyde groups can be removed by conducting a second oxidation step.  (Id. ¶¶ 0044-0048).  The first and second oxidation steps of Shimizu read on the product-by-process limitations of claim 9.  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by claims 1 and 4-6.  Yamato and Shimizu are analogous art because they are directed to the same field of endeavor as the claimed invention, namely oxidized cellulose compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fine cellulose fiber composite of Yamato to have an aldehyde group content falling within the ranges recited by the present claims, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claim 3: Yamato teaches an elastomeric resin.  (Yamato, ¶ 0157).
Considering Claims 7-9: Yamato teaches a carboxy content in the cellulose fiber composite reading on the carboxy content of claims 7-9.  (Yamato, ¶ 0199).
Considering Claim 12: Yamato that the EO/PO copolymer or PO is one that contains a primary amine or secondary amine.  (Yamato, ¶ 0021).  Yamato specifically teaches various commercial polyetheramines sold under the trade names JEFFAMINE and SURFOAMINE.  (Id. ¶ 0038).
Considering Claim 13: Yamato teaches that the crystallinity of the cellulose fibers is preferably 30 percent or more.  (Yamato, ¶ 0064).
Considering Claim 14: Yamato teaches that the resin composition is used to produce a resin molded article.  (Yamato, ¶¶ 0185-0186).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Pat. 9,243,128 in view of US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 2 of the ’128 patent teach a composition containing cellulose microfibers and moldable resin.  Claim 1 of the ’128 patent teaches that the cellulose microfibers contain carboxy groups and an adsorbed surfactant containing a quaternary alkylammonium compound.  The adsorbed surfactant of the claims of the ’128 patent read on the modifying group of present claim 1.
The claims of the ’128 patent are silent as to the aldehyde group content of the cellulose microfibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose of the claims of the ’128 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-9 and 12-14: The claims of the ’128 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Pat. 10,266,968 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1 and 17 of the ’968 patent teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claim 1 of the ’968 patent teaches that the cellulose fibers contain carboxy groups that bind to an amine 
The claims of the ’968 patent are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’968 patent to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-9 and 12-14: The claims of the ’968 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Pat. 10,781,552 in view of                         US 2013/0184380 (“Shimizu”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’552 patent teaches a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1 and 10 of the ’552 patent teach that the cellulose fibers contain carboxy groups that bind to an amine group in an ethylene oxide/propylene oxide (EO/PO) copolymer moiety.  The amine group of the claims of the ’552 patent read on the modifying group of present claim 1.  
The claims of the ’552 patent are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content 
Considering Claims 2-9 and 12-14: The claims of the ’552 patent and Shimizu teach or suggest the limitations of the present dependent claims.
Claims 1-9 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/317,360 (claim set dated January 11, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claims 1, 12, and 16 of the ’360 application teach a composition containing fine cellulose fibers and a thermoplastic or curable resin.  Claims 1, 2, and 10 of the ’360 application teach carboxy groups that bind to an amine modifying group.
The claims of the ’360 application are silent as to the aldehyde group content of the cellulose fibers.  However, Shimizu teaches that in a cellulose material oxidized to introduce carboxy groups it is desirable to reduce the aldehyde content.  (Shimizu,        ¶ 0008, 0043, 0056).  Shimizu teaches that the presence of aldehyde groups causes the cellulose fibers to discolor.  (Id. ¶ 0043, 0056).  Shimizu teaches that the aldehyde group content is preferably reduced to below 0.03 mmol/g.  The aldehyde group content taught by Shimizu reads on the aldehyde group content recited by present claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the cellulose fibers of the claims of the ’360 application to have an aldehyde group content falling within the range recited by present claim 1, and the motivation to have done so would have been, as Shimizu suggests, that reducing the aldehyde group content to this level reduces discoloration and yellowing of an oxidized cellulose material.
Considering Claims 2-9 and 12-14: The claims of the ’360 application and Shimizu teach or suggest the limitations of the present dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated April 27, 2021, have been fully considered, and the examiner responds as follows.
On pages 11-14 of the remarks, applicant argues that the obviousness rejection of the claims over Yamato and Shimizu should be withdrawn because the claimed invention achieves an unexpected result that is a high heat resistance.  Applicant points to the Examples shown in Table 4 of the original disclosure that show that when the amines propylamine, hexylamine, diethanolamine, EPO copolymer amine, or aniline are used in a cellulose fiber composite rather than tetrabutylammonium hydroxide, the temperature at five percent mass lost increases from 265 °C to 275-293 °C.  Applicant further points to language in the published application at ¶ 0272 states that “[i]t is shown that the higher the temperature at 5% mass loss, the more excellent the heat resistance.”
Applicant’s argument has been fully considered but is not found to be persuasive.  To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  
In the present case, it is not clear how the comparison that applicant makes is relevant.  It is true that Yamato teaches compositions having tetrabutylammonium hydroxide as shown at page 34, in Table 9.  However, Yamato also expressly teaches in the same Table that all of the compositions contain an amine with an EO/PO polymer.  An example of a structure of the amine with an EO/PO polymer is shown at ¶ 0027 of Yamato.  The present obviousness rejection is relying on the amine in the EO/PO 
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the example compositions in Table 4 reproduced by applicant in the remarks are far narrower in scope than the composition of claim 1.  Claim 1 encompasses any resin in any amount; any primary, secondary, or tertiary amine in any amount; and a cellulose having any content of carboxy groups (or no carboxy groups at all) in any amount.  Thus, the scope of claim 1 is not commensurate with the compositions alleged to exhibit the unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767